Exhibit 10.2

 

 

LOGO [g834990img003.jpg]

 

      December 9, 2014

Mr. Joseph Darling

501 Mandalay Avenue

Unit 409

Clearwater Beach, Florida 33767

     

 

  Re: Separation and Release Agreement

Dear Joe:

This letter agreement (“Letter Agreement”) sets forth the understanding between
you and CONMED Corporation (together with its subsidiaries, affiliates, and
other related entities, the “Company”) regarding your separation from the
Company.

 

1. Termination of Employment Agreement

Your employment with the Company will terminate on December 31, 2014 (the
“Termination Date”). It is agreed that you hereby resign, as of the Termination
Date, from any and all offices, board memberships and other positions you hold
with the Company.

 

2. Separation Payments

Upon your termination of employment, you will be entitled to the following
payments and benefits (in each case, less applicable withholdings):

 

  (a) The Company will pay you, within ten (10) days after the Termination Date,
a lump sum of $385,770, which is equal to your current base annual salary;

 

  (b) The Company will pay you, beginning in January 2016, the sum of $192,885,
which is equal to one half of your current base annual salary, payable in six
(6) equal monthly installments, provided that, beginning January 2016, you
provide the Company a monthly certification in a form reasonably satisfactory to
the Company, signed by you attesting that you remain unemployed, and not acting
as a consultant or agent earning income (other than income as provided herein)
since the Termination Date. In the event that you become employed or otherwise
do not provide such certification in a timely manner, payments under this
Paragraph 2(b) shall cease. A form of certification satisfactory to the Company
is attached hereto as Exhibit A.



--------------------------------------------------------------------------------

Joseph Darling

Separation and Release Agreement

December 9, 2014

Page 2 of 8

 

  (c) Pursuant to the terms of the 2014 Executive Bonus Plan, the Company will
pay you the 20% “holdback” from the 2013 Bonus Plan at the time when other
similarly situated executives receive such holdback payments but in no event
later than March 15, 2015, provided that 2014 adjusted EPS is not less than
$1.66; and

 

  (d) The Company will also pay you any amount that you may earn for the
year-ended December 31, 2014 under the terms of the 2014 Executive Bonus Plan at
the time when other similarly situated executives receive such payments but in
no event later than March 15, 2015;

 

  (e) You will be eligible for a reduced COBRA rate for the medical and/or
dental coverage which you may elect to continue through June 2016 or such other
later time as allowed by law. Thereafter, the regular COBRA rate will be due for
the remainder of the COBRA period. The reduced COBRA rate is the monthly
equivalent of the employee contribution rate for the plans that you elect; and

 

  (f) The Company will pay you within 10 (ten) days after the Termination Date,
(i) any earned but unpaid annual base salary, (ii) any unreimbursed business
expenses, in accordance with the Company’s applicable expense reimbursement
policies and (iii) one (1) week of accrued but unused vacation, in accordance
with the Company’s practices.

 

  (g) Your entitlement to any outstanding equity compensation awards will be
determined by the terms of such equity compensation award agreements and the
terms of the equity plans under which such awards were granted, subject further
to the Company’s policies on compliance with securities law.

You will only be entitled to receive the benefits in Paragraph 2(a)-(e) above if
you sign this Letter Agreement and do not revoke any part of the general release
and waiver of Claims in Paragraph 3 within the 7-day revocation period described
below, and if you do revoke any part of the general release and waiver of Claims
in Paragraph 3, the Company will have no obligation to provide any payments to
you as set forth in Paragraph 2(a)-(e) above or otherwise.

 

3. General Release and Waiver of Claims

(a) Release. By signing this Letter Agreement, you, on behalf of yourself and
your heirs, executors, administrators and assigns, in consideration of the
payments and benefits provided to you by the Company pursuant to this Letter
Agreement, knowingly and voluntarily waive, terminate, cancel, release and
discharge forever the Company, its officers, directors, employees, members,
attorneys and agents and their predecessors, successors and assigns,
individually and in their official capacities (together, the “Released Parties”)
from any and all actions, causes of action, claims, allegations, rights,
obligations, liabilities, or charges (collectively, “Claims”) that you (or your
heirs, executors, administrators, successors and assigns) has or may have,
whether known or unknown, by reason of any matter, cause or thing occurring at
any time before and including the date of this Letter Agreement arising under or
in connection with your employment or termination of employment with the
Company, including, without limitation: claims for any cash or equity
compensation or bonuses, whether or not paid under any Company compensation plan
or arrangement; breach

 

-2-



--------------------------------------------------------------------------------

Joseph Darling

Separation and Release Agreement

December 9, 2014

Page 3 of 8

 

of contract; tort; wrongful, abusive, unfair, constructive, or unlawful
discharge or dismissal; impairment of economic opportunity; defamation; age and
national origin discrimination; sexual harassment; back pay; front pay;
benefits; attorneys’ fees; whistleblower claims; emotional distress; intentional
infliction of emotional distress; assault; battery, pain and suffering; punitive
or exemplary damages; violations of the Equal Pay Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Americans with Disabilities Act of 1991,
the Employee Retirement Income Security Act, the Worker Adjustment Retraining
and Notification Act, the Family Medical Leave Act, including all amendments to
any of the aforementioned acts; and violations of any other federal, state, or
municipal fair employment statutes or laws, including, without limitation,
violations of any other law, rule, regulation, or ordinance pertaining to
employment, wages, compensation, hours worked, or any other matters related in
any way to your employment with the Company or the termination of that
employment. In addition, in consideration of the provisions of this Letter
Agreement, you further agree to waive any and all rights under the laws of any
jurisdiction in the United States, or any other country, that limit a general
release to those claims that are known or suspected to exist in your favor as of
the Termination Date. This release of Claims will not, however, apply to any
obligation of the Company pursuant to this Letter Agreement, any rights to
indemnification from the Company you may have, any rights to continuing
directors’ and officers’ liability insurance to the same extent as the Company
covers its other officers and directors, any rights that you may have to obtain
contribution in the event of the entry of judgment against yourself as a result
of any act or failure to act for which both you and the Company are jointly
responsible or any benefit to which you are entitled under any tax qualified
pension plan of the Company or its affiliates, COBRA continuation coverage
benefits, vested benefits under any other benefit plans of the Company or its
affiliates or any other welfare benefits required to be provided by statute, and
any claims which may not be released under applicable law (claims with respect
thereto, collectively, “Excluded Claims”). For the avoidance of doubt, you shall
remain covered under directors’ and officers’ liability insurance and your
indemnification agreement or policy for acts or omissions occurring during your
period of providing services to the Company and any of its affiliates, including
the 90-day period referenced in Paragraph 5 of this Letter Agreement, to the
extent such coverage is permitted under the Company’s policies and your
indemnification agreement.

The Company knows of no claims held by the Released Parties against you.

(b) Proceedings. You further agree, promise and covenant that, to the maximum
extent permitted by law, neither you, nor any person, organization, or other
entity acting on your behalf, has filed or will file, charged or will charge,
claimed or will claim, sued or will sue, or caused or will cause, or permitted
or will permit to be filed, charged or claimed, any action for damages or other
relief (including injunctive, declaratory, monetary or other relief) against the
Released Parties with respect to any Claims other than Excluded Claims.

(c) Acknowledgements by You. You hereby acknowledge and confirm that you were
advised by the Company in connection with your termination of employment or
services to consult with an attorney of your choice prior to signing this
release and waiver of Claims, including, without limitation, with respect to the
terms relating to your release and waiver of Claims arising under ADEA,

 

-3-



--------------------------------------------------------------------------------

Joseph Darling

Separation and Release Agreement

December 9, 2014

Page 4 of 8

 

and that you have in fact consulted an attorney. You have been given twenty-one
(21) days to review this release and waiver of Claims, and you are signing this
release and waiver of Claims knowingly, voluntarily and with full understanding
of its terms and effects, and you voluntarily accept the benefits provided for
under Paragraph 2(a)-(e) of this Letter Agreement for the purpose of making full
and final settlement of all claims referred to above. You also understand that
you have seven (7) days after the Termination Date to revoke the release and
waiver of Claims in this Paragraph 3, and that this release and waiver of Claims
and any obligations that the Company has under Paragraph 2(a)-(e) of this Letter
Agreement will not become effective if you exercise your right to revoke the
release and waiver of Claims within seven (7) days of execution. You understand
that such revocation must be delivered to the Company at its headquarters, attn:
General Counsel, during such period to be effective.

 

4. Non-Competition and Non-Disclosure

You agree and acknowledge that your obligations under the Agreement relating to
Inventions, Trade Secrets, and Confidential Information with Covenant Not to
Compete dated April 15, 2008 (“Confidentiality Agreement”) will continue to
apply after the Termination Date for the period of time specified in such
agreement; provided, that, (1) the Company waives the post-employment
restrictions set forth in paragraph 14 thereof, and (2) you may disclose
confidential or proprietary information of the Company to the extent required by
law or by any court, arbitrator, or administrative or governmental body, or as
reasonably necessary in any legal, arbitration, administrative or governmental
proceeding. You affirm that the Confidentiality Agreement does not unduly
burdensome to you and are reasonably necessary to protect the legitimate
interests of the Company.

 

5. Cooperation and Representation

You agree to, during the ninety (90) days after the Termination Date, reasonably
cooperate with the Company and its affiliates and their respective directors,
officers, attorneys and experts, and take all actions the Company may reasonably
request, to assist in the orderly transition of your pending work to other
officers or employees of the Company as may be designated by the Company. Such
requests shall take into account any of your personal and business commitments
and you shall be reimbursed (within thirty (30) days of providing an invoice to
the Company) for any reasonable expenses incurred in connection with such
cooperation.

 

6. Other Terms

(a) Breach. You agree and acknowledge that should you violate any term of this
Letter Agreement, the amount of damages that the Company would suffer as a
result of such violation could be difficult to ascertain and money damages might
not afford the Company an adequate remedy. You further agree and acknowledge
that in the event of your material breach of any material term of this Letter
Agreement, the Company’s obligation to provide you with any payments or benefits
pursuant to Paragraph 2(a)-(e) of this Letter Agreement will immediately cease,
and the Company will be entitled to seek recovery of monetary damages and seek
to obtain all other relief provided by law or equity, including, but not limited
to, injunctive relief.

 

-4-



--------------------------------------------------------------------------------

Joseph Darling

Separation and Release Agreement

December 9, 2014

Page 5 of 8

 

(b) Additional Representations and Nondisclosure. You acknowledge that you have
not relied on any representations or statements not set forth in this Letter
Agreement. Except to the extent publicly disclosed by the Company or its
representatives, you will not disclose the contents or substance of this Letter
Agreement to anyone except your immediate family, any lenders (for purposes of
obtaining credit), your financial advisors or accountants and any tax, legal or
other counsel that you have consulted regarding the meaning or effect hereof,
and you will instruct each of the foregoing not to disclose the same; provided,
that you may disclose the contents or substance of this Letter Agreement to the
extent necessary to enforce or implement its terms, as required by law or by any
court, arbitrator, or administrative or governmental body or to the extent
appropriate in connection with any dispute over this Letter Agreement or
otherwise involving you and the Company. Any such disclosure by any member of
your immediate family, your financial advisors or accountants or any of your
tax, legal or other counsel will be regarded as a breach of this Paragraph 6(b)
by you, and you will be fully responsible for any such breach.

(c) Non-disparagement. You agree that you will not make or publish any statement
(orally or in writing) that becomes or reasonably could be expected to become
publicly known, or instigate, assist or participate in the making or publication
of any such statement, which would libel, slander or disparage (whether or not
such disparagement legally constitutes libel or slander) the Company or any
other entity or person within the Company, any of their affairs or operations,
or the reputations of any of their past or present officers, directors, agents,
representatives or employees. The Company’s Board of Directors will not make any
formal statement and will instruct the Company’s executive officers not to make
or publish any statement (orally or in writing) that becomes or reasonably could
be expected to become publicly known, or instigate, assist or participate in the
making or publication of any such statement, which would libel, slander or
disparage (whether or not such disparagement legally constitutes libel or
slander) you. This Paragraph 6(c) shall not be violated by making any truthful
statement to the extent required by law or by any court, arbitrator, or
administrative or governmental body or to the extent appropriate in connection
with any dispute over this Agreement or otherwise involving you and the Company.

(d) Nonadmission. Nothing contained in this Letter Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or any of the other Released Parties or by you.

(e) Entire Understanding. This Letter Agreement sets forth the entire agreement
between you and the Company regarding your termination of employment and other
service relationships with the Company, and supersedes any other severance,
separation and/or employment agreements between you and the Company (including,
without limitation, your Executive Severance Agreement with CONMED Linvatec
dated May 1, 2008 and your Change in Control Severance Agreement with the
Company dated May 3, 2010) other than the Confidentiality Agreement (as modified
herein).

(f) Governing Law. This Letter Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State. If any provision in this Letter
Agreement is held invalid or unenforceable for any reason, the remaining
provisions will be construed as if the invalid or unenforceable provision had
not been included.

 

-5-



--------------------------------------------------------------------------------

Joseph Darling

Separation and Release Agreement

December 9, 2014

Page 6 of 8

 

(g) Severability; Counterparts. The invalidity or unenforceability of any
provision of this Letter Agreement will not affect the validity or
enforceability of any other provision. If any provision of this Letter Agreement
is held invalid or unenforceable in part, the remaining portion of such
provision, together with all other provisions of this Letter Agreement, will
remain valid and enforceable and continue in full force and effect to the
fullest extent consistent with law. This Letter Agreement may be executed in
several counterparts, each of which will be deemed an original, and such
counterparts will constitute one and the same instrument.

(h) Section 409A of the Code. It is the parties’ intent that the payments and
benefits provided under this Letter Agreement be exempt from the definition of
“non-qualified deferred compensation” within the meaning of Section 409A of the
Code (including as “separation pay” pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii)), and the Letter Agreement shall be interpreted
accordingly. To the extent that any payment or benefit under this Agreement
constitutes “non-qualified deferred compensation” then this Letter Agreement is
intended to comply with Section 409A of the Code and the Letter Agreement shall
be interpreted accordingly. In this regard each payment under this Letter
Agreement shall be treated as a separate payment for purposes of Section 409A of
the Code. If and to the extent that any payment or benefit is determined by the
Company (a) to constitute “non-qualified deferred compensation” subject to
Section 409A of the Code and (b) such payment or benefit must be delayed for six
(6) months from your date of termination (or an earlier date) in order to comply
with Section 409A(a)(2)(B)(i) of the Code and not cause you to incur any
additional tax under Section 409A of the Code, then the Company will delay
making any such payment or providing such benefit until the expiration of such
six (6)-month period (or, if earlier, your death or a “change in control event”,
as such term is defined in Section 1.409A-3(i)(5) of the Code).

(i) Death. In the event of your death, any amounts that remain due to you
pursuant to this Letter Agreement will be paid to your estate or beneficiaries
at the time such amounts would otherwise have been paid to you.

(j) Successors. This Letter Agreement will be binding on and inure to the
benefit of the Company’s successors and assigns and, for the avoidance of doubt,
will survive a change in control of the Company.

(k) The Company shall reimburse you for, or pay directly, reasonable legal fees
(up to $15,000) in connection with the negotiation and execution of this Letter
Agreement. Such payment shall be made within thirty (30) days of the Company’s
receipt of an invoice for such amounts.

(l) You agree to return all Company property and any confidential information
and proprietary data (regardless of the medium in which it is memorialized),
provided, that the Company agrees that you are permitted to retain your contact
lists and calendars, computers, cell phone and cell phone number and copies of
materials relating to your compensation and otherwise containing data reasonably
needed for tax purposes. You understand and agree that the Company will remove
all data from the computer and cell phone before the Termination Date.

[Remainder of Page Left Intentionally Blank]

 

-6-



--------------------------------------------------------------------------------

To indicate your agreement with the foregoing, please sign and return this
Letter Agreement to Heather L. Cohen, Executive Vice President Human Resources
525 French Road, Utica, New York 13502.

 

Very truly yours, CONMED CORPORATION By:  

/s/ Heather L. Cohen

Name:   Heather L. Cohen Title:   Executive Vice President – HR

 

Accepted and Agreed:

/s/ Joseph Darling

Name:   Joseph Darling

Date:

  December 9, 2014

[Signature Page to Letter Agreement re Separation and Release]



--------------------------------------------------------------------------------

Joseph Darling

Separation and Release Agreement

December 9, 2014

Page 8 of 8

 

EXHIBIT A

CERTIFICATION

CONMED Corporation

Attn: EVP HR

525 French Road

Utica, New York 13502

Dear Heather,

This letter shall serve to confirm that since January 1, 2015 I am and have not
been employed, whether as an employee, consultant, agent, independent contractor
or in any other capacity, since I was employed at Conmed Corporation. I agree to
notify you when I am employed within three (3) business days of such an event.

Sincerely,

/s/ Joseph Darling

Joseph Darling